 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoote and Davies, Inc. and Bruce Arthur Plambeck,Petitioner, and Carpenters District Council ofAtlanta and Vicinity for and on behalf of Indus-trial Local Union No. 2546, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO. Case 10-RD-742June 15, 1982DECISION AND DIRECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 2(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held June 30, 1981,1 and theHearing Officer's report recommending dispositionof same. The Board has reviewed the record inlight of the exceptions and briefs, and herebyadopts the Hearing Officer's findings2and recom-mendations, as modified herein.The Hearing Officer recommended that the chal-lenge to the ballot of Whiteford Mauldin be sus-tained because she found that Mauldin had aban-doned his struck job prior to the election date. Wefind merit in the Union's exceptions to this recom-mendation.Mauldin worked for the Employer from August1980 until an economic strike commenced on Octo-ber 15, 1980. On that date, his pay was $7.75 anhour. Mauldin walked the picket line from the in-ception of the strike through December 1980, andthereafter visited the picket line two or three timesa month. On January 19, 1981, Mauldin beganworking for another employer, Scientific Atlanta.In early May 1981, Employer's personnel manager,Robert Martens, telephoned Mauldin. The HearingOfficer credited Martens' testimony that during thisconversation Mauldin stated, "I know I can neverreturn to Foote and Davies." Mauldin still workedfor Scientific Atlanta at the time of the electionheld on June 30, 1981. On that date, MauldinI The election was conducted pursuant to the Acting Regional Direc-tor's Decision and Direction of Election. The tally was 15 for and 14against the Union with 7 challenged ballots. Thereafter, the Acting Re-gional Director issued a Supplemental Decision and Order which or-dered, inlter alia, that four of the challenged ballots be opened and count-ed. The revised tally was 16 for and 17 against the Union. The hearingherein was conducted with respect to the two remaining determinativechallenged ballots.' The Employer has excepted to certain credibility resolutions madeby the Hearing Officer. It is the established policy of the Board not toreverse a hearing officer's credibility resolutions when they are based onobservation of the demeanor of witnesses as they testify at the hearing,unless the clear preponderance of all the relevant evidence convinces usthat the resolutions were incorrect. The Coca-Cola Bottling Company ofMemphis, 132 NLRB 481, 483 (1961); Stretch-Tex Co, 118 NLRB 1359,1361 (1957). We have carefully examined the record in this case and seeno basis to reverse the Hearing Officer's credibility resolutions.262 NLRB No. 29earned $8.14 per hour at Scientific Atlanta, andwould have earned $8.50 per hour at his formerposition with the Employer, although his fringebenefits would have been less there. The recordalso reveals that, while working for the Employer,Mauldin had worked substantial overtime, and hisnet pay there had been approximately $50 more perweek than his net pay at Scientific Atlanta.As noted by the Hearing Officer, an economicstriker is presumed to continue in that status and iseligible to vote pursuant to the terms of Section9(cX3) of the Act. This presumption of a striker'seligibility may be rebutted by objective evidencethat the striker has abandoned interest in the struckjob. Mere acceptance of other employment duringthe strike will not itself be sufficient evidence ofabandonment.s "Where a striker has directly com-municated to the [struck] employer his intention toquit, however, there must be some showing of res-ervation or qualification or continued interestbefore the Board will ignore that stated inten-tion."'The Hearing Officer concluded that Mauldin's "Iknow I can never return to Foote and Davies"statement constituted clear objective evidence ofMauldin's abandonment of his struck job. We dis-agree. Initially, we note that the statement did noton its face manifest a clear intention to quit. It was,at best, an ambiguous expression which could alsobe interpreted either as an acknowledgment that hemay have been permanently replaced or that theEmployer might not want him to return to workafter the strike.5 Secondly, Mauldin demonstratedhis continuing interest in his job with the Employerby continuing to visit the picket line on a regularbasis from the time he began working for ScientificAtlanta until the election date. Finally, the fact thatMauldin made significantly more money workingfor the Employer militates against a finding that hehad abandoned interest in returning to that job.Based on the foregoing, we find that the singlestatement relied on by the Hearing Officer did notconstitute sufficient objective evidence that Maul-din had abandoned interest in his struck job, andwe conclude that he was therefore eligible to vote.We hereby overrule the challenge to his ballot, andshall direct the Regional Director to open andcount his ballot.DIRECTIONIt is hereby directed that the Regional Directorfor Region 10 shall, pursuant to the Rules and Reg-' Ibcic Tile and Porcelain Company, 137 NLRB 1358 (1962).4 Bromine Dtlon. Drug Research Inc., 233 NLRB 253, 261 (1976).a We note in this regard that Mauldin testified without contradictionabout a history of antagonism with Martens.238 FOOTE AND DAVIES, INC.alations of the Board, within 10 days from the dateof this Decision and Direction, open and count theballots of Lanny Wiley and Whiteford Mauldin,and shall thereafter cause to be served on the par-ties a second revised tally of ballots and, based onthe count therein, issue an appropriate certification.239